PER CURIAM.
Plaintiff did not rely upon the fact of infancy alone to secure a preference under section 791, Code Civ. Proc., *480but other circumstances are specifically set forth in the moving papers upon which the discretion of the court might well have been exercised. Morse v. Press Publishing Co., 71 App. Div. 352, 75 N. Y. Supp. 976; Eising v. Young, 38 Misc. Rep. 12, 76 N. Y. Supp. 698.
It is further claimed that the order was made in violation of rule 3 of the City Court, but no objection upon this ground was taken in the court below, and it cannot be presented for the first time on appeal.
Order affirmed, with costs and disbursements.